           Case 1:19-cv-01796-PEC Document 215 Filed 08/06/20 Page 1 of 3




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST




AMAZON WEB SERVICES, INC.,

                             Plaintiff,
                                                       Case No. 19-cv-01796
     v.
                                                       Judge Campbell-Smith
UNITED STATES OF AMERICA,
by and through the U.S. Department of Defense,


                             Defendant,

     and

MICROSOFT CORPORATION,

                             Defendant-Intervenor.



                MOTION TO WITHDRAWAL AS OF COUNSEL ATTORNEY



          Plaintiff Amazon Web Services, Inc. (“AWS”) kindly requests withdraw of appearance

 of Daniel E. Chudd of Morrison & Foerster LLP on behalf of AWS, in the above-referenced

 case. Mr. Chudd is departing from Morrison & Foerster LLP and will not be advising as of

 Counsel in this matter anymore.
         Case 1:19-cv-01796-PEC Document 215 Filed 08/06/20 Page 2 of 3




Dated:      August 6, 2020           Respectfully submitted,




                                     By:
                                            Kevin P. Mullen
                                            MORRISON & FOERSTER LLP
                                            2000 Pennsylvania Ave., NW
                                            Washington, DC 20006-1888
                                            Telephone: 202.887.1500
                                            Facsimile: 202.887.0763

                                            Attorney of Record for Plaintiff
                                            Amazon Web Services, Inc.

Of counsel:
J. Alex Ward
Sandeep N. Nandivada
Caitlin A. Crujido
Alissandra D. Young
Morrison & Foerster LLP
2000 Pennsylvania Ave., NW
Washington, DC 20006-1888
        Case 1:19-cv-01796-PEC Document 215 Filed 08/06/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that a copy of this MOTION TO WITHDRAWAL AS OF COUNSEL

ATTORNEY was served this day on all parties via the Court’s electronic case filing system.



                                                     /s/Kevin P. Mullen
